DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on November 3, 2021, claims 15-28 are hereby allowed. Claims 1-14 are previously or currently cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 15 and 22.

As per claim 15:
The best available cited prior arts or record El-Khamy et al. (US 2015/0349909 A1) teaches, a computing system includes a communication unit to determine a relaxed coding profile including a polar-processing range for processing content data over a bit channel; process the content data based on a total polarization level being within the polar-processing range, the polar-processing range for controlling a polar processing mechanism or a portion therein corresponding to the bit channel for the content data; and an inter-device interface, coupled to the communication unit, configured to communicate the content data.
However, El-Khamy et al. (US 2015/0349909 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “determine a relaxation group based on the relaxation attributes for the encoding nodes, wherein the relaxation group comprises a first encoding node associated with a first bit index and a first relaxation level and a second encoding node associated with a second bit index and the first relaxation level, wherein the first bit index and the second bit index are consecutive, and wherein the first encoding node and the second encoding node are associated with a first relaxation attribute; determine a second relaxation level for the relaxation group and perform relaxation associated with the relaxation group up to the second relaxation level.”  Consequently, claim 15 is allowed over the prior arts. 
            Independent claim 22 includes similar limitations of independent claim 15 and, therefore, is allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 16-21 and 23-28 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 15 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112